ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-087, recommending on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that EUGENE M. LaVERGNE, formerly of EATONTOWN, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law since January 27, 2011, be disbarred for his unethical conduct in multiple client matters, including violations of RPC 1.1(a) (gross neglect), RPC 1.3(lack of diligence), RPC 1.5(a) (charging excessive fees), RPC 1.15(a)(knowing misappropriation of client trust funds), RPC 1.16(d)(failure to return client files on termination of representation), RPC 3.3(a)(l)(lack of candor towards a tribunal), RPC 4.4(a) (lack of respect for the rights of third persons), RPC 5.5(a) (practicing law while suspended), RPC 7.1(a)(l)(2) (making false or *428misleading communications concerning a lawyer’s services), RPC 8.1(a) (knowingly making false statements to disciplinary authorities) RPC 8.1(b)(failure to cooperate with disciplinary authorities), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d)(conduct prejudicial to the administration of justice), and for violating the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And EUGENE M. LaVERGNE having failed to appear on the order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that EUGENE M. LaVERGNE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that EUGENE M. LaVERGNE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.